COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 LOWER VALLEY WATER DISTRICT,                     §             No. 08-20-00134-CV

                               Appellant,         §                Appeal from the

 v.                                               §          448th Judicial District Court

 DANNY SANDER CONSTRUCTION, INC.,                 §           of El Paso County, Texas

                               Appellee.          §             (TC# 2017DCV2643)

                                            JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant all costs in this Court. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS TH DAY OF AUGUST 17, 2022.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.